DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 30 December 2021.
Claims 1-2, 5, 7, 12, and 14 are amended by the Applicant.
Claim 17 is canceled by the Applicant.
Claim 21 is newly added by the Applicant.
Claims 1-16 and 18-21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
Response to Remarks
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(b) have been fully considered and in combination with the amendments are found persuasive. The Examiner withdraws the 112(b) rejection(s).
The arguments in response to the claims rejection under 35 U.S.C § 102(a)(1) and/or (a)(2) have been fully considered and in combination with the amendments are not found persuasive for the following reasons. 
Regarding the Applicant’s remarks pertaining to the Hanson reference (Claims 1-13):
The Applicant alleges that Hanson teaches an annular splitter having the face sheets with noise attenuation, and since the annular splitter does not have an airfoil extending from a base to a tip the amendments to claims 1 and 7 overcome the Hanson reference. The Applicant’s argument is not persuasive since the Applicant has mischaracterized the Hanson reference and the Office’s position. The Office did not refer to the splitter vane in the rejection of record, the Office referred to the guide vane 22. While the pressure side and suction sides of the airfoil are named “upper” and “lower” surfaces by Hanson due to their position as shown in FIG. 2 (i.e. Hanson does not use the terms pressure side and suction side), the sound attenuation is on both the upper and lower faces of the airfoil (i.e. both the pressure and suction sides). Further, since the Hanson reference uses the term "airfoil", the definition of the term "airfoil" inherently encompasses an airfoil having a pressure and suction side, lest the vane would not be an airfoil. Thus, while Hanson does not use the terms pressure side and suction side, the structures are inherently present because Hanson does use the term “airfoil”. Finally, Hanson explicitly discloses the sound attenuation of the airfoil in FIG. 2 is used on both the vane 22 and the splitter 26 in Col. 2, lines 63-68, “As can be seen in FIG. 3, the construction shown in FIG. 2 could be used for both the inlet guide vanes 22 and the annular splitter 26. In this case the boundary layer air on both the guide vanes and the splitters is drawn in through the aerodynamic surfaces and routed to the central suction pump 56 as shown by the dashed lines.” Further, FIG. 1 shows vane 22 having the slots 44 for the attenuation. Since Hanson discloses the amended limitations and the Applicant has failed to argue against the evidence disclosed in Hanson, as explained above, the Examiner upholds the rejection with the Hanson reference as proper.

The arguments in response to the claims 3-5, 9-11, and 13 prior art rejection under 35 U.S.C § 103 have been fully considered and in combination with the amendments are not found persuasive for at least the same reasons explained above. 
A new grounds for rejection is included in this Office Action, necessitated by amendment.
The arguments in response to the claims 14-16 and 18-20 prior art rejection under 35 U.S.C § 102 and/or 35 U.S.C § 103 have been fully considered and in combination with the amendments are found persuasive. 
The Examiner withdraws the prior art rejections for claims 14-16 and 18-20.

	
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hanson (US 3820628 A), hereafter referred to as Hanson.
Regarding Claim 1, Hanson discloses the following:
 A vane (22) for use in a gas turbine engine, the vane (22) comprising: 
an airfoil (34) having a suction side and a pressure side; and 

a face sheet (30, 32) defining a portion of an outer surface (outer surface of 34, as defined by 30, 32) of at least on of the pressure side and the suction side (The Examiner notes, while the pressure side and suction sides of the airfoil are named “upper” and “lower” surfaces by Hanson (i.e. Hanson does not use the terms pressure side and suction side), the sound attenuation is on both the upper and lower faces of the airfoil (i.e. both the pressure and suction sides). Further, since the Hanson reference uses the term "airfoil", the definition of the term "airfoil" inherently encompasses an airfoil having a pressure and suction side, lest the vane would not be an airfoil. Thus, while Hanson does not use the terms pressure side and suction side, the structures are inherently present because Hanson does use the term “airfoil”.) and extending from a base (root of 22 near opening 52) to a tip (tip of 22 adjacent to 10) of the airfoil (34) having a plurality of first apertures (44); (“As can be seen in FIG. 3, the construction shown in FIG. 2 could be used for both the inlet guide vanes 22 and the annular splitter 26.” See Col. 2, lines 63-68. Further, FIG. 1 shows vane 22 having the slots 44)
a segmented member (plurality of cells 36) coupled to the face sheet (30, 32), the segmented member (plurality of cells 36) comprising a plurality of chambers (36) in fluid communication with the outer surface (outer surface of 34, as defined by 30, 32) via the plurality of first apertures (44); and 
a backing sheet (40) coupled to the segmented member (plurality of cells 36) such that the segmented member (plurality of cells 36) is positioned between the face sheet 
Regarding Claim 2, Hanson discloses the following:
The vane (22) of claim 1, 
and further comprising a suction chamber (42) coupled to the backing sheet (40) opposite the segmented member (plurality of cells 36), the suction chamber (42) in fluid communication with the outer surface (outer surface of 34, as defined by 30, 32) via the plurality of second apertures (46), the plurality of chambers (36), and the plurality of first apertures (44).
Regarding Claim 6, Hanson discloses the following: 
The vane (22) of claim 2, 
wherein the liner face sheet (30, 32) is located on both a suction side and a pressure side (as seen in FIG. 2) of the airfoil (34).
Regarding Claim 7, Hanson discloses the following:
A transpirational flow acoustic liner (made of sheets 30, 32) assembly for a gas turbine engine, the assembly comprising: 
a guide vane (22) assembly comprising: 
an airfoil (34) having a suction side and a pressure side (as seen in FIG. 2; not labeled) and extending from a base (root of 22 near opening 52) to a tip (tip of 22 adjacent to duct 10); and 
a transpirational flow acoustic liner (made of sheets 30, 32) (liner formed by 30, 32) disposed in the airfoil (34), the liner comprising: 
a face sheet (30, 32) defining a portion of an outer surface (outer surface of 34, as defined by 30, 32) of at least on of the pressure side and the suction side (The Examiner notes, while the pressure side and suction sides of the airfoil are named “upper” and 
a segmented member (plurality of cells 36) coupled to the face sheet (30, 32), the segmented member (plurality of cells 36) comprising a plurality of chambers (36) in fluid communication with the outer surface (outer surface of 34, as defined by 30, 32) via the plurality of first apertures (44); 
a backing sheet (40) coupled to the segmented member (plurality of cells 36) such that the segmented member (plurality of cells 36) is positioned between the face sheet (30, 32) and the backing sheet (40), the backing sheet (40) having a plurality of second apertures (46); and 
a suction chamber (42) coupled to the backing sheet (40) opposite the segmented member (plurality of cells 36).
Regarding Claim 8, Hanson discloses the following: 
 The assembly of claim 7, 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3820628 A), hereafter referred to as Hanson, as applied to claim 2 above, in further view of Morin (US 7540354 B2), hereafter referred to as Morin.
 Regarding Claims 3 and 4, Hanson discloses the following: 
 The vane (22) of claim 2,
Hanson does not explicitly disclose the following:
wherein first apertures of the plurality of first apertures have a diameter in a range of 3 to 50 thousandths of an inch;
wherein the second apertures of the plurality of second apertures have a diameter in the range of 3 to 100 thousandths of an inch.
However Morin teaches the following:
wherein first apertures (32) of the plurality of first apertures (32) have a diameter (34) of 0.00319 inches (3.19 thousandths of an inch; see Col. 5, line 54).
Hanson and Morin do not explicitly teach the following:
wherein the second apertures of the plurality of second apertures have a diameter in the range of 3 to 100 thousandths of an inch.
However the Examiner notes the following;
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify size of the first and second apertures as disclosed by Hanson, such that the size (variable) of the apertures is optimized for desired acoustic and aerodynamic performance (result) as taught by Morin (see Morin Col. 1, lines 45-50 and Col. 3, lines 15-19), with the reasonable expectation of successfully suppressing sound for a variable guide vane in a gas turbine engine. Therein the selection of the size of the apertures in the acoustic suppression system as disclosed by Hanson, could be undertaken following the extension of the same logic as taught by Morin, under the same known conditions, and using the same result effective variables.

 Claims 5, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3820628 A), hereafter referred to as Hanson, in further view of Hoisington (US 20200386107 A1), hereafter referred to as Hoisington and tertiary reference Pujar (US 20170081020 A1) (for claim 13).
 Regarding Claim 5, Hanson discloses the following: 
 The vane (22) of claim 2,
discharge air may be utilized for other purposes (see Col. 3, lines 5-9)
Hanson does not explicitly disclose the following:
wherein the suction chamber is open at the tip end of the vane.
However Hoisington teaches the following:
wherein the suction chamber (402) is open at the tip end (the opening for the inlet 404 of recirculation channel 402 is at a radially outer end of the vane, as seen in FIG. 5) of the vane (vane, not labeled is shown in FIG. 5, 7A); Hoisington further teaches the inlet of the channel may be combined with other air sources and may be proximate to the mechanisms used to vary the nozzle exit area (i.e. variable guide vanes) (see [0036]).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump and exit channel of the sound suppression system as disclosed by Hanson, by relocating the exit channel and the pump from the radially inner end of the vane and the center of the turbine, respectively, such that the exit channel is located at the radially outer end of the vane, and the pump is in the nacelle, so that the discharge of the air suctioned through the vane is discharged to the recirculation channel via the recirculation channel inlet, as taught by Hoisington, with the reasonable expectation of successfully utilizing the exiting air from the vane sound suppression system of Hanson, by redirecting the airflow towards a leading and inside edge of the nacelle inlet to mitigate flow separation at the leading edge of the nacelle inlet and thereby improving the performance of the turbofan, as taught by Hoisington (see Hoisington abstract, [0041-42]).
 Regarding Claim 9, Hanson discloses the following: 
The assembly of claim 8,
wherein the guide vane (22) is coupled to a fan case (10) of the gas turbine engine at a radially outer end (as seen in FIG. 1) and wherein the suction chamber (42) is fluidly connected to a flow passage (51, 54) located at the radially inner end of the vane, adjacent the pump (56);

Hanson does not explicitly disclose the following:
wherein the suction chamber is fluidly connected to a flow passage extending through the fan case.
However Hoisington teaches the following:
wherein the guide vane (vane, not labeled is shown in FIG. 5, 7A) is coupled to a fan case (204) of the gas turbine engine (202) at a radially outer end (as seen in FIG. 7A) and wherein the inlet (404) of the recirculation chamber (402) are fluidly connected to an exit flow passage (208) extending through the fan case (204).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump and exit channel of the sound suppression system as disclosed by Hanson, by relocating the exit channel and the pump from the radially inner end of the vane and the center of the turbine, respectively, such that the exit channel is located at the radially outer end of the vane, and the pump is in the nacelle, so that the discharge of the air suctioned through the vane is discharged to the recirculation channel via the recirculation channel inlet, as taught by Hoisington, with the reasonable expectation of successfully utilizing the exiting air from the vane sound suppression system of Hanson, by redirecting the airflow towards a leading and inside edge of the nacelle inlet to mitigate flow separation at the leading edge of the nacelle inlet and thereby improving the performance of the turbofan, as taught by Hoisington (see Hoisington abstract, [0041-42]).
Regarding Claim 10, Hanson and Hoisington disclose the following: 
The assembly of claim 9,
Hoisington continues to teach the following:
wherein the pump (see [0029], the recirculation channel (402) having airflow 502 may be augmented with a pump) is positioned (the Examiner notes since the channel 402 is within the nacelle, the pump must also necessarily within the nacelle) within a cavity (as seen in FIG. 5) of a nacelle (204) of the gas turbine engine (202).
Regarding Claim 11, Hanson and Hoisington disclose the following: 
The assembly of claim 10,
Hoisington continues to teach the following:
and further comprising an exhaust duct (208) fluidly connected to the pump (see [0029], the recirculation channel (402) having airflow 502 may be augmented with a pump).
Regarding Claim 13, Hanson and Hoisington disclose the following: 
The assembly of claim 9,
Hoisington continues to teach the following:
and further comprising a controller (see method claims 14-15 and term "active mechanisms"; as per tertiary reference Pujar (US 20170081020 A1), is a term of art that refers to a system that is actively controlled, inherently utilizing a controller system.) in communication with the pump (see [0029], the recirculation channel (402) having airflow 502 may be augmented with a pump) and configured to modulate and airflow through the guide vane (the vane of Hanson as already combined with the inlet of Hoisington in claim 9 above) and exit duct (208).
 
Allowable Subject Matter
Claims 14-21 are allowed.
Claim 12 would appear to be allowable if rewritten in independent form including all of 
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 12:
“wherein the exhaust duct opens to a radially outer surface of the at a location forward of the guide vane and is configured to direct flow along the outer surface of the nacelle;”
Regarding Claim 14: 
“exhausting the airflow from the guide vane along a radially outer surface of the nacelle from a position forward of the guide vane; and directing the airflow along the radially outer surface of the nacelle;”
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Hanson (US 3820628 A), Morin (US 7540354 B2) and Hoisington (US 20200386107 A1).
The Examiner notes Hanson is considered the closest prior art and does not teach the limitations as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745